                                                                                                  .*N-

            u{ituD xD16                                   , ru ow+eeil      DlscPtc-T
                              #,{frfr,ouff                                        FELH[ii
Uilrro     yn{et              }t Of'7                                              APR21fia t^P
\r'                                 I l3
                                     '!
                                                    -   c'- 844
                                                                             .uffiBf#ti'6i''-,
llo.u*W tstet'lwxt -l                         Su&1t       t^looA


                                                   c'F Se*t-s> sr€^^s
              R@tfff ft"Co?lES                                                    rlon-ettotreT
       Ncu cc*45
                 pEpe;.\Drr.r tboco'A Lete,A4..\,                  f<sr:'wt\' '
                                                                                        r'' "
f :il ?gf ; :'ffi
)     Cn *11/ar tl.e- Clervuxu
                               M           la'r'
                                                   ; i;j}.ffi           fi ,fiSg
                                                   d73YL^d-" 4'..t\ rrros4-
                                                                            oF      '
                                                                                ee'v(
                               *?';ar'              J +l'"^ lid' ciJ n:1Y*d,l
              firr ;k^s:^
 i.ru""r'                     +h1                                        e'rt''re;
                                                  w€vt 4'cl*&
 by'r,r-.t..1o
                  -ft;i"f"'i-,d r(t"i'9 f'l1i'1".
                                              *    'sti+u'=t +t"se'
                                                                    .k;'r                   e

                                                    Ci*     "\"


 D)"{e"dt'rf"e(u}*t'lt"ua{e'r?ln'de\*veqch'b'b'^sb&v-
 1,, "^to                                 .l ;m' ;:;,?f:fr;ft*i{he c-o..rrf
                                                                                  i:'?''i
 lrcteifernr *,..t:i;l
                    Lr
                                                                         1.{n"f
    F,^ l4rese rT4Jor5 I"[r-    ";i
                             k'ad+)i']"?te\\-re1u"rk
                                                              gorrt Je
                                                                   t'"t+
    Ord< *We- Ltect< , ncrt ^.*ir"ntYt+"                 ,unl''
                                                     t'l-S"'ut q'ss ilt'+.''.n'
                  ru',-P. coSies d.t""+! 1oleare,,
    Leve4+k=1                '
    p leqsr adc\nzr: 4b = tto^ ""4
                                    b[ntL=l) 6 t-I4 q' 6 , Dzz'll<'
                         i;
                        i; '     3r, furh r''vash'i^efbr     92"1 +' d!
    &*1     S=i]    ,         'P"\                       '

                                                   ResreeruLLY SqgtF{-ED
                                                                 S€
                                                               MT PRO

                                                                                         4lnl*t
                                                                                         DA{E,
                                                   t-forPAaD LarrNtt\kl--
                                                   ilrune, l-7 las e
                                                   g7$4(ee c.q-o,vrY Shl l-
                                                   j;r    S. SPBNq si^
                  v)r Ecfi                         6,=r u,rts*tdQ@r'J,     ttt    Sso74
    $.:   AIISA
                                             UNrrno SurBs Drsrnrcr Counr
                                                 NORTHERN DISTRJCT OF ILLINOIS
                                                  219 SOUTH DEARBORN STREET
                                                     CHICAGO, ILLINOIS 60604

THOMAS G. BRUTON
CLERK                                                                                                                  lPrisoner Correspondence




Date: Oq /oq /aoa\


ln response to your enclosed request, please see the box or boxes checked below:

    E   This court does not have the requested forms. Check with your law library or the public library.

    E   Communications to the court (such as letters sent to the judge) without a certificate of service
        showing that you mailed copies to all parties are what the law calls "ex parte" and will not be
        considered by the court. All court filings must be in the form of pleadings, with the case
        narne, number, and caption, and served on opposing parties, in order to comply with Fed. R.
        Civ. P. 5. Any requests for court action must be made by motion (such as 'omotion for an
        extension of time"). No judge's name should appear on the outside of the envelope;
        letters should be addressed to the Clerk of Court (in care of the Prisoner
        Correspondent, if you are incarcerated).

tr      The enclosed material contains no case number or case title. Without that information the
        document cannot be processed. Accordingly, the material you submitted to this office is
        being returned to you. See Fed. R. Civ. P. 10(a).

E       Check with the trust fund offrcer at your institution to determine the status of payment of
        your court filing fees.

tr      Status request: Attached is the latest docket entry in your case.

tr      Please be advised that we are not attorneys and are prevented by federal law from answering
        questions of a legal nat'.rre. We are also prohibited from interpreting the rules. You should
        direct your questions to an attorney who will be able to give you the legal advice you seek, or
        to contact the law library at your institution. We regret that we cannot assist you in this
        matter.
                         Contact:             Attorney Registration and Disciplinary Commission of the Illinois
                                              Supreme Court (ARDC)
                                              One PrudentiaLPlaza
                                              130 E. Randolph Drive, Suite 1500
                                              Chicago IL 606901



I
    The Prisoner Correspondence Oftice is the department ofthe Clerk's Office which processes all mail from inmates.




Prev.06129/2016
tr   Local Rule 5.1 (N.D. I1l.) requires that "all materials shall be filed in the divisional office of
     the division to which the case is assigned." Your case is assigned to the Western Division.
     Send all requests and documents related to this case to the Western Division at:
                 U,S. District Court for the Northern District of Illinois
                 327 South Church Street
                 Rockford, IL 61101

tr   The Local Rules for U.S. District CoM, Northern District of Illinois, are available online at
     www.ilnd.uscourts.gov. However, if you want a copy mailed to you, the fee is $10.50
     payable to Clerk, U.S. District Court. Send the fee and your iequest to:
                Clerk, U.S. District Court
                    Attn: Cashier
                    219 S. Dearborn - 20th floor
                    Chicago,IL 60604

tr   The Federal Rules of Civil, Criminal, Bankruptcy, Evidence or Appellate Procedures are
     available online at www.ilnd.uscourts.gov. However, if you want a hard copy, contact:
                Superintendent of Documents
                U.S. Government Printing Office
                    732 North Capitol Street, N.W.
                    Washington,   D.C. 20402

tr   Pursuant to Local Rule 5.6 (N.D. Ill.), no pleading, motion [except for motion to intervene],
     or other document shall be filed in any case by any person who is not a party thereto, unless
     approved by the court. Without such an order, the clerk shall not accept any document sent
     in by a person who is not a party.

tr   We cannot comply with your request to backdate-stamp your documents. If you want
     received-stamped copies returned to you, they must be received at the time of filing.
     Accordingly, your documents are being returned to you.

tr   You filed your case under an alias, and not the name under which you are incarcerated. Your
     mail at the institution must be addressed to you under your institutional name. Therefore,
     unless you inform the court in writing of your correct name, and ask the court to remove your
     alias name, you will not receive any frrther notices from the court.



fl   Otn.t' Pleqt€- note doc\Ae* e"rkies 12 anrl                  ltl are   Sf,ecic,l   R€fr* l&A.

      'to lrnsea\ {hem. lnere-{or€,                rue   off   unoble +o providl- +L\-sm      a+          '/
      lhp.       rYlomerrk-




Rev.06/29/2016
                                      '-        cl           -1--
                                 vTP !:             -
                                                "1 ,74

                                 i:1?i
                                 N-|   ituV     TS nl
                                 -g{s                  b'fr
                                      5    c,   I {(i
                                      Y n i$.. I:
                                               f
                                      -- -1 -< -^'
                                               V.\ P
                                      f)        crnt.r
                                                J \,I]]
                                                a



        f-.,i,      =G
{rt     *suhr
tt
{!r
1...1
        r*'4   9*
.F
 I          cX
&J.
m
        3L.l(1 ./I c:
1...1

tl
rfl
        l{ I trc)
ril
        r.W
        .l' i, iP Ertt
        Rili
         '^l                                    N
                                                o..
        -+\
                                                nti
                                                N},
                                                OC:
                                                tJ
                                                Fnl2i  n1


                   \-, -                        PEi
                                                (,r)   'Ul
                   .r-
                                                       LrJ
                   .$. --
                   N):--                        r€)
                   \l
                        -____-
                  ---
                  N,:
                  N):-
                 {-
                 Ilt-
                 ^-
             Z
       .t!
i d,
 t',*.,
    ,t',
17 -
